Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, 10-16, 18-29, 31-37, 39-43 are pending.

Allowable Subject Matter
Claims 1, 3-8, 10-16, 18-29, 31-37, 39-43 are allowed (renumbered claims 1-38, respectively).

The following is an examiner’s statement of reasons for allowance: 

	Prior art teaches of transmitting carrier aggregation capability information including support for communicating with a single TRP or multiple TRPs (See Kim) and receiving carrier aggregation configuration based on provided capability information (See Kim). In addition, prior art teaches of indicating capability (See Li et al. ‘872, Vujcic, and Siomina) of separate operations including processing out-of-order transmissions (See Zhou) and based on priority level (See Li).

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “transmit, to a base station (BS), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers, wherein the capability information include at least one of a first number of component carriers for communicating with a single transmission-reception point (TRP), or a second number of component carriers indicated by a first ratio for communicating with multiple TRPs, the capability information further include at least one of a third number of component carriers, indicated by a maximum number of component carriers designated for processing in-order transmissions, a fourth number of component carriers indicated by a second ratio or a maximum number of component carries designated for processing out-of-order transmissions, or a fifth number of component carriers for processing transmissions according to a priority level, receive a carrier aggregation configuration indicating component carriers designated for the separate operations, and receive or transmit transmissions based on the carrier aggregation configuration”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US# 2018/0076872), Vujcic (US# 2012/0314675), Siomina et al. (US# 2021/0227409).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477